Electronically Filed
                                                    Supreme Court
                                                    SCWC-29953
                           SCWC-29953               19-OCT-2011
                                                    08:20 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                            STEVEN SCHAEFER,
                    Petitioner/Defendant-Appellant.
                   (CR. NO. 5P104-00072 (LC04-072))

                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

         APRIL ESTHER SCHAEFER, aka APRIL ESTHER PAIVA,
                 Petitioner/Defendant-Appellant.
                (CR. NO. 05P104-00169 (LC04-169))


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                    (ICA NOS. 29953 and 29954)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioners/Defendants-Appellants Steven Schaefer’s and
April Esther Schaefer’s application for writ of certiorari filed
on September 19, 2011 is hereby rejected.
          DATED:    Honolulu, Hawai#i, October 19,2011.
Hayden Aluli for petitioner/       /s/ Mark E. Recktenwald
defendant-appellant Steven
Schaefer on the application        /s/ Paula A. Nakayama

Mimi Dejardins for                 /s/ Simeon R. Acoba, Jr.
petitioner/defendant-appellant
April Schaefer on the              /s/ James E. Duffy, Jr.
application
                                   /s/ Sabrina S. McKenna
Shaylene Iseri-Carvalho for
respondent/plaintiff-appellee
State of Hawai#i on the response